IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JAMES McMILLAN, CARY                 NOT FINAL UNTIL TIME EXPIRES TO
McMILLAN and AMBER                   FILE MOTION FOR REHEARING AND
HUEY,                                DISPOSITION THEREOF IF FILED

      Appellants,                    CASE NO. 1D13-1481

v.

HERBERT FISCHER and
BETTY FISCHER,

      Appellees.

_____________________________/

Opinion filed July 16, 2014.

An appeal from the Circuit Court for Walton County.
Kelvin C. Wells, Judge.

Paetra T. Brownlee of Brownstone, P.A., Winter Park, for Appellants.

Michael H. Crew and Justin I. Remol of Crew & Crew, P.A., Fort Walton Beach,
for Appellees.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, ROBERTS, and CLARK, JJ., CONCUR.